Per Curiam.
These are appeals taken from a decree of the court of chancery fixing the amounts which certain riparian owners along the Passaic river are severally entitled to receive from the city of Paterson, as compensation for injury done to their-respective properties through the pollution of the river by the discharge of the city sewage into it at a point above the lands of these owners. The city appeals because, as it says, the awards made to these riparian owners are too high; the riparian owners appeal upon the ground, as they assert, that the awards are too low.
The learned vice-chancellor to whom the case was referred for hearing determined the compensation of the various riparian *641owners after a very thorough, consideration of the proofs submitted by the parties. After a careful examination of these proofs on our part we cannot say that in the case of any riparian owner the amount awarded to him is either more or less than the just compensation to which lie is entitled fox the injuries which were the subject-matter of the controversy.
The decree appealed from will be affirmed.
No. 16—
For affirmance—The Chief-Justice, Trbnchard, Parker, Bergen, Minturn, Kalisch, Bogert, Vredenburgh, Cong-don, White, Heppenheimer—11.
For reversal—None.
No. 18—
For affirmance—The Chief-Justice, Trbnchard, Parker, Bergen, Minturn, Kalisch, Bogert, Vredenburgh, Cong-don, White, Heppenheimer—11.
For reversal—None.